Case 2:20-cv-00566-JPH-MJD Document 79 Filed 04/28/21 Page 1 of 5 PageID #: 1206




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 LARRY VICKERY,                                         )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 2:20-cv-00566-JPH-MJD
                                                        )
 PEREZ, et al.                                          )
                                                        )
                                Defendants.             )

                    ORDER SCREENING THE AMENDED COMPLAINT
                       AND DIRECTING SERVICE OF PROCESS

         Plaintiff Larry Vickery, an inmate at Putnamville Correctional Facility ("PCF"), brings this

 action pursuant to 42 U.S.C. § 1983, alleging that the defendants were deliberately indifferent to

 his serious medical needs. Because Mr. Vickery is a "prisoner" as defined by 28 U.S.C.

 § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his amended

 complaint before service on the defendants.

                                                I.
                                       SCREENING STANDARD

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint, or any

 portion of the amended complaint, if it is frivolous or malicious, fails to state a claim for relief, or

 seeks monetary relief against a defendant who is immune from such relief. In determining whether

 the amended complaint states a claim, the Court applies the same standard as when addressing a

 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). To survive dismissal,

         [the amended] complaint must contain sufficient factual matter, accepted as true, to
         state a claim for relief that is plausible on its face. A claim has facial plausibility
         when the plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.
Case 2:20-cv-00566-JPH-MJD Document 79 Filed 04/28/21 Page 2 of 5 PageID #: 1207




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

 Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

 stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                           II.
                                 THE AMENDED COMPLAINT

        The amended complaint names the following defendants: Wexford of Indiana, LLC

 ("Wexford"), Dr. Perez, Dr. Mitcheff, Nurse Smoothery, Nurse Kerrigan, M. Feider, Nurse Pierce,

 Nurse Carrie McGarr, Nurse Cheryl Petty, Nurse Taylor Forquer, Nurse Jamie Gibbens, Mike

 Smith, Superintendent Brian Smith, and Commissioner Carter. Dkt. 36. Mr. Vickery is seeking

 compensatory and punitive damages and declaratory and injunctive relief.

        Mr. Vickery has diabetes. He receives insulin injections to treat this condition. He requires

 a type of insulin called Lantus because other types of insulin are ineffective and cause him to suffer

 allergic reactions. Upon his arrival at the Reception Diagnostic Center, and later at PCF, medical

 staff discontinued his Lantus prescription due to cost. The alternative insulin he received caused

 him to suffer allergic reactions including a rash, throat swelling, muscle pain, muscle spasms,

 blood and ketones in the urine, a toe infection, internal ocular bleeding, kidney stones, and

 calcification of the vas deferens.

        Liberally construed, the amended complaint alleges that Dr. Mitcheff was the final

 decisionmaker on issues of medication approval for Wexford, and he allegedly denied

 Mr. Vickery's Lantus prescription, even though he knew Mr. Vickery was allergic to other forms

 of insulin and that other forms of insulin were ineffective at managing his diabetes. Other Wexford

 employees allegedly failed to reinstate Mr. Vickery's Lantus prescription despite his complaints,

 including Dr. Perez, Nurse Smoothery, Nurse Feider, Nurse Pierce, Nurse McGarr, Nurse Petty,

 Nurse Forquer, and Nurse Gibbens. Superintendent Smith, Commissioner Carter, and Mike Smith

                                                   2
Case 2:20-cv-00566-JPH-MJD Document 79 Filed 04/28/21 Page 3 of 5 PageID #: 1208




 allegedly learned about the problem but did not immediately intervene. Mr. Vickery's Lantus

 prescription was eventually reinstated after his family contacted Commissioner Carter directly.

                                                III.
                                            DISCUSSION

        This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

 plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

 and must show that the alleged deprivation was committed by a person acting under color of state

 law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

 the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994). "The

 Eighth Amendment prohibits the unnecessary and wanton infliction of pain, which includes

 [d]eliberate indifference to serious medical needs of prisoners." Knight v. Grossman, 942 F.3d

 336, 340 (7th Cir. 2019) (internal quotation omitted).

        "Individual liability under § 1983 . . . requires personal involvement in the alleged

 constitutional deprivation." Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017).

        A private company acting under color of state law has the same liability under § 1983 as a

 local or municipal government. See Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664

 (7th Cir. 2016). Thus, a private company acting under color of state law may be liable when an

 individual with final policy-making authority on the subject in question made a decision that

 caused the plaintiff to suffer a constitutional deprivation. Valentino v. Village of South Chicago

 Heights, 575 F.3d 664, 674 (2009).

        Based on the screening standards set forth above, Mr. Vickery's Eighth Amendment

 deliberate indifference claims shall proceed against Dr. Mitcheff, Dr. Perez, Nurse Smoothery,

 Nurse Feider, Nurse Pierce, Nurse McGarr, Nurse Petty, Nurse Forquer, Nurse Gibbens,

 Superintendent Smith, Commissioner Carter, and Mike Smith in their individual capacities. His

                                                   3
Case 2:20-cv-00566-JPH-MJD Document 79 Filed 04/28/21 Page 4 of 5 PageID #: 1209




 Eighth Amendment deliberate indifference claim shall proceed against Wexford on the theory

 that Mr. Vickery suffered a constitutional deprivation as the result of Dr. Mitcheff's decision in his

 role as Wexford's final policymaker on the issue of medication approval.

                                        IV.
                           SUMMARY AND SERVICE OF PROCESS

        Mr. Vickery's Eighth Amendment deliberate indifference claims shall proceed against

 Wexford of Indiana, LLC, and against Dr. Mitcheff, Dr. Perez, Nurse Smoothery, Nurse Feider,

 Nurse Pierce, Nurse McGarr, Nurse Petty, Nurse Forquer, Nurse Gibbens, Superintendent Smith,

 Commissioner Carter, and Mike Smith in their individual capacities.

        Dr. Perez, Nurse Smoothery, Nurse Feider, Nurse Pierce, Nurse McGarr, Nurse Petty,

 Nurse Forquer, Superintendent Smith, and Commissioner Carter have appeared in this action by

 counsel and answered the original complaint. They shall have 21 days from this issuance of this

 Order to respond to the amended complaint.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

 Wexford of Indiana, LLC, Dr. Michael Mitcheff, Nurse Jamie Gibbens, and Mike Smith in the

 manner specified by Rule 4(d). Process shall consist of the amended complaint, dkt. [36],

 applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver

 of service of Summons), and this Order.

        The clerk is directed to add Wexford of Indiana, LLC, Dr. Michael Mitcheff, Nurse Jamie

 Gibbens, and Mike Smith as defendants on the docket.

 SO ORDERED.




                                                   4
Case 2:20-cv-00566-JPH-MJD Document 79 Filed 04/28/21 Page 5 of 5 PageID #: 1210




  Date: 4/28/2021




 Distribution:

 LARRY VICKERY
 251617
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Conner Ross Dickerson
 INDIANA ATTORNEY GENERAL
 conner.dickerson@atg.in.gov

 Molly Michelle McCann
 INDIANA ATTORNEY GENERAL
 molly.mccann@atg.in.gov

 DR. MICHAEL MITCHEFF
 Medical Staff
 Putnamville Correctional Facility
 1946 US-40
 Greencastle, IN 46135

 NURSE JAMIE GIBBENS
 Medical Staff
 Putnamville Correctional Facility
 1946 US-40
 Greencastle, IN 46135

 Electronic Service to Wexford of Indiana, LLC

 Electronic Service to the following IDOC Defendant
        Mike Smith (Putnamville Correctional Facility)




                                                 5
